Order filed March 30, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00217-CV
                                    ____________

         IN THE INTEREST OF R.R.A., H.G.A., H.B.A., CHILDREN


                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-63090

                                    ORDER

      This is an accelerated appeal from a judgment in a parental termination
appeal. On March 29, 2022, this court struck appellant’s motion for extension of
time to file a notice of appeal, as the motion included the full names of minors at
issue in this appeal. See Tex. R. App. P. 9.8(b)(1)(A). In striking the motion, this
court instructed appellant that if the motion was refiled, appellant must not include
his own full name nor that of the minors’ mother.             See Tex. R. App. P.
9.8(b)(1)(B). The court’s order specifically noted that appellant must not include
that information in any certificate of service accompanying the motion.

      The same day the order issued, appellant refiled his motion for extension of
time to file a notice of appeal. That motion does not comply with this court’s
previous order and the Texas Rules of Appellate Procedure, as it includes both the
appellant and the mother’s full name in the certificate of service.
      Accordingly, we order appellant’s re-filed motion STRICKEN. If appellant
wishes to continue to advance a motion to extend time to file a notice of appeal,
both his full name and the mother’s full name must be excluded from the entirety
of the document. See Tex. R. App. P. 9.8(b)(1)(B).

                                            PER CURIAM


Panel Consists of Justices Wise, Poissant, and Wilson.




                                        2